As filed with the Securities and Exchange Commission on January 21, 2010. File No.33-24041 File No.811-5646 OMB APPROVAL UNITED STATES OMB NUMBER: 3235-0307 SECURITIES AND EXCHANGE COMMISSION Expires:April 30, 2012 Washington, D.C. 20549 Estimated average burden hours per response:142.0 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 29 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 33 (Check appropriate box or boxes.) NEW CENTURY PORTFOLIOS (Exact name of Registrant as specified in Charter) 40 William Street, Suite 100, Wellesley, MA 02481-4102 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (781) 239-0445 Nicole M.
